DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 7 – 14, 16 – 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner (DE 101 55 311).
With respect to claims 1, 12 and 18, Wagner teaches a muffler for attenuating exhaust gas noise comprising a housing connectable to an exhaust gas inlet (Fig.1, Item 1) and an exhaust gas outlet (Fig.1, Item 6); a first exhaust gas flow path (Fig.3) from said exhaust gas inlet (Figs.1 and 3, Item 1), through said housing (through Item 4 and chamber 5), to said exhaust gas outlet (Fig.1, Item 6), said first exhaust gas flow path having a first 
With respect to claims 2 and 13, Wagner teaches wherein the rotary plate has a first position (Fig.3) that directs exhaust gas to the first exhaust gas flow and a second position (Fig.4) that directs exhaust gas to the second exhaust gas flow.  
With respect to claims 3, 14 and 20, Wagner teaches wherein the second defined noise attenuating profile is quieter than the first defined noise attenuating profile, thereby defining a quiet mode when the rotating plate is in said second position and a loud mode when the rotary plate is in said first position (Description regarding figures 1 – 5).  
With respect to claim 7, Wagner teaches wherein the rotary plate (Fig.1, Item 2) is driven by a shaft (Fig.1,Item 10) coupled to an external actuator (Fig.1, Item 11).  
With respect to claims 8 – 10 and 17, Wagner teaches wherein the external actuator is selected from the group consisting of electric-activation, pneumatic-activation, vacuum-activation and solenoid-activation, wherein the actuator is manually activated and wherein the actuator is in communication with a computer system and a sensor and the actuator activates in response to a predetermined criteria based on information obtained by the sensor (Description ¶ [5]).  
.
  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 – 6, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (DE 101 55 311) in view of Mekid et al. (US 9,728,177).
With respect to claim 6, Wagner teaches the limitations already discussed in a previous rejection, but fails to disclose further including a fixed plate and an end plate operably secured to the housing, and said rotary plate is operably secured between the fixed plate and end plate.  
Nevertheless, Mekid et al. teach a variable acoustic device including a fixed plate (Fig.4A, Item 404) and an end plate (Fig.4A, Item 402) operably secured to the housing, and a rotary plate (Fig.4A, Item 406) being operably secured between the fixed plate and end plate (Col.7, Line 47 – Col.8, Line 39).  
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Mekid et al. configuration with the Wagner design because it would provide the ability of adding extra features that could be tuned to affect 
With respect to claims 4, 5, 15 and 19, the Examiner considers that it would have been an obvious matter of design choice to provide the rotating plate having a third position that directs exhaust gas though both the first and second exhaust gas flows because it would tune the muffler to provide a predetermined acoustic performance as necessitated by the specific requirements of the particular application without departing from the scope and spirit of the Wagner teachings.  

Conclusion
The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          September 30, 2021